Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 26 is objected to because of the following informalities: repeated whereins  Appropriate correction is required.

Claim Interpretation
	The clause, adding part or all of at least one node, of claims 1, 16, 24 is being interpreted to be the association of a configuration to a particular secondary or primary node. Clarification requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 12-16, 20, 23-25, 27-30  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2018/0270713 hereafter Park).

For claims 1, 16,  Park discloses UE placed into RRC inactive state (Figure 17); a base station (gNB 120 Figure 1) comprising memory (323 Figure 3 [0058]), processor (321 Figure 3) receiving a connection resume request (1380 Figure 13 connection resume [0139]) sent by a terminal (wireless device [0139] e.g. 110 Figure 1) for multi-connection (dual connectivity [0111] Figure 9A,B)  in an inactive state, and acquiring at least one of configuration ([0117] configuration of additional serving cells) of at least one node ([0117] secondary base station) or a measurement report ([0117] recent or latest measurement results of SCG cells) of the at least one node (candidate SCG cell); and adding part or all of the at least one node as a secondary node ([0117] SCG addition and/or SCell addition) of the terminal ([0116] SCG addition for wireless device) according to the configuration of the at least one node or the measurement report of the at least one node  ([0117] additional resource for a wireless device by additional configuration and measurement reports).

For claims 12, 27, Park discloses a terminal (110 Figure 3 wireless device) comprising memory (316 Figure 3 [0071]), processor (314 Figure 3), sending a connection resume request (1380 Figure 13 connection resume [0139] sent by wireless device [0139]) to a base station (gNB 120 Figure 1); and using part or all of at least one node selected by the base station as a secondary node of a terminal ([0116] SCG addition for wireless device). 

For claim 2, Park discloses storing the configuration (UE context [0138]) of the at least one node corresponding to the terminal ([0138] anchor base station) when the terminal enters an inactive state (in RRC inactive state UE context may be stored at the anchor base station [0138]). 

For claim 3, Park discloses configuring at least one of configuration of a primary node (MN master node) or configuration of a secondary node (SN secondary node)for the terminal ([0117] configuration of additional serving cells e.g. secondary base station for a wireless device).

For claim 4, Park discloses ( Figure 3, 9B) wherein the primary node (MN master node) comprises: a primary carrier (MCG bearer) , a primary cell ([0059] primary cell), or a primary base station (serving base station [0059]); and the secondary node (SN secondary node) comprises: a secondary carrier (SCG bearer), a secondary cell ([0059] secondary cell), or a secondary base station (SN 950 Figure 9B [0111]).

For claim 6, Park discloses storing the configuration (UE context [0138]) of the at least one node corresponding to the terminal ([0138] anchor base station) on a base station side (in RRC inactive state, UE may not have RRC connection with base station, therefor UE context may be stored at the last serving base station [0138]). 

For claim 7, Park discloses a base station sending an indication (RNA information from base station [0141]) for entering an inactive state  ([0141] from RRC connected to RRC inactive)  to the terminal, wherein the indication ([0141] receive RNA information) comprises indicating the terminal to store the configuration of the at least one node (e.g. RNA identifier, cell identifiers, base station identifier etc. [0141]).

For claims 13, 28, Park discloses sending at least one of configuration of the at least one node ([0117] secondary base station) or a measurement report of the at least one node to the base station ([0117] recent or latest measurement results of SCG cells).

For claims 14, 29, Park discloses receiving an indication for entering an inactive state sent by the base station ([0141] RNA information from base station from RRC connected to RRC inactive), wherein the indication comprises indicating the terminal to store configuration of the at least one node  corresponding to the terminal (e.g. RNA identifier, cell identifiers, base station identifiers etc. [0141]).

For claims 15, 30, Park discloses in response to RNA paging [0142] sending a secondary node resume request ( RNA update procedure [0143]) to the base station ([0143] random access procedure by the wireless device), wherein the request ([0143] fetching) comprises at least one of configuration of the at least one node (UE context in the old anchor base station [0143]) or a measurement report of the at least one node ([0143] fetching by a base station the UE context from the old anchor base station); and receiving configuration of the secondary node of the terminal sent by the base station 

For claim 20, Park discloses at least one of a node frequency, a node identification (ID), or measurement configuration ([0117] carried via Xn messages SFN and/or subframe offset between master and secondary base station); and the measurement report comprises: at least one of reference signal received power, reference signal received quality, interference signal strength, or load information of each node ([0249] cell reselect based on received power and/or quality from one or more cells). 

For claim 23, Park discloses analyzing the connection resume request ([0117] based on measurement reports, traffic conditions and/or bearer types) to acquire at least one of the configuration ([0117] configuration of additional serving cells) or the corresponding measurement report of the at least one node according to the received connection resume request sent by the terminal ([0139] connection resume sent by wireless device). 

For claim 24, Park discloses wherein the base station stores the configuration of the at least one node ([0141] sent from base station RNA information e.g. base station identifier); acquiring the configuration of the at least one node from the base station (e.g. [0141] during transition to inactive state, e.g. base station identifier), and adding part or all of the at least one node as the secondary node ([0117] SCG addition and/or  of the terminal according to the configuration of the at least one node ([0117] additional resource for a wireless device by additional configuration and measurement reports).

For claim 25, Park discloses when a primary node ([0117] master base station) acquires the measurement report corresponding to the configuration of the at least one node ([0117] recent or latest measurement results of SCG cells) , configuring a connection with a secondary node for the terminal ([0116] SCG addition for wireless device)  and notifying the corresponding secondary node ([0117] master base station may base on received measurement reports request a secondary base station to provide additional resources). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chiba et al. (US 2017/0019945 hereafter Chiba).

For claim 26, Park does not explicitly teach connection re-establishment with a secondary node based on a measurement report. However, Chiba in the same field of dual connectivity re-establishment discloses a primary network access node (S-MeNB 106 Figure 4 serving master base station [0056]) and a secondary network access node (T-MeNB 107 Figure 4 target master base station) receiving a connection resume request (e.g. low signal strength [0061] measurement report from UE 102 Figure 4) sent by a terminal (UE) and acquiring a configuration of at least one node ([0063] resources required by the UE) and adding the node as a secondary node ([0063] allowing T-ENB to take over communication with the MME from the S-ENB) according to the measurement report ([0055] signal strength); where a secondary node acquires the measurement report (2 Figure 4 handover Request), resuming a connection between the terminal and the secondary node (based on RRCConnectionReconfiguration 819 Figure 8 UE resume connection to SeNB 824 Figure 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASIL MA/Examiner, Art Unit 2415